
	
		II
		110th CONGRESS
		1st Session
		S. 2330
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2007
			Mr. Reid (for
			 Mr. Obama (for himself and
			 Mr. Menendez)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize a pilot program within the Departments of
		  Veterans Affairs and Housing and Urban Development with the goal of preventing
		  at-risk veterans and veteran families from falling into homelessness, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans Homelessness Prevention
			 Act.
		2.Pilot program to
			 provide supportive housing for very low-income veteran families
			(a)PurposeThe
			 purposes of this section are—
				(1)to expand the
			 supply of permanent housing for very low-income veteran families; and
				(2)to provide
			 supportive services through such housing to support the needs of such veteran
			 families.
				(b)Establishment
			 of pilot program
				(1)In
			 generalThe Secretary of Housing and Urban Development shall
			 establish a pilot program to provide assistance to private nonprofit
			 organizations and consumer cooperatives to expand the supply of supportive
			 housing for very low-income veteran families
				(2)Authority to
			 provide assistanceThe Secretary shall, to the extent amounts are
			 made available for assistance under this section and the Secretary receives
			 approvable applications for such assistance, provide assistance to private
			 nonprofit organizations and consumer cooperatives to carry out the pilot
			 program established under paragraph (1).
				(3)Nature of
			 assistanceThe assistance provided under this subsection—
					(A)shall be
			 available for use to plan for and finance the acquisition, construction,
			 reconstruction, or moderate or substantial rehabilitation of a structure or a
			 portion of a structure to be used as supportive housing for very low-income
			 veteran families in accordance with this section; and
					(B)may also cover
			 the cost of real property acquisition, site improvement, conversion,
			 demolition, relocation, and other expenses that the Secretary determines are
			 necessary to expand the supply of supportive housing for very low-income
			 veteran families.
					(4)ConsultationIn
			 meeting the requirement of this subsection, the Secretary shall consult
			 with—
					(A)the Secretary of
			 Veterans Affairs; and
					(B)the Special
			 Assistant for Veterans Affairs, as such Special Assistant was established under
			 section 4(g) of the Department of Housing and Urban Development Act.
					(c)Forms of
			 assistanceAssistance under this section shall be made available
			 in the following forms:
				(1)Assistance may be
			 provided as a grant for costs of planning a project to be used as supportive
			 housing for very low-income veteran families.
				(2)Assistance may be
			 provided as a capital advance under this paragraph for a project, such advance
			 shall—
					(A)bear no
			 interest;
					(B)not be required
			 to be repaid so long as the housing remains available for occupancy by very
			 low-income veteran families in accordance with this section; and
					(C)be in an amount
			 calculated in accordance with the development cost limitation established
			 pursuant to subsection (j).
					(3)Assistance may be
			 provided as project rental assistance, under an annual contract that—
					(A)obligates the
			 Secretary to make monthly payments to cover any part of the costs attributed to
			 units occupied (or, as approved by the Secretary, held for occupancy) by very
			 low-income veteran families that is not met from project income;
					(B)provides for the
			 project not more than the sum of the initial annual project rentals for all
			 units so occupied and any initial utility allowances for such units, as
			 approved by the Secretary;
					(C)any contract
			 amounts not used by a project in any year shall remain available to the project
			 until the expiration of the contract; and
					(D)provides that the
			 Secretary shall, to the extent appropriations for such purpose are made
			 available, adjust the annual contract amount if the sum of the project income
			 and the amount of assistance payments available under this paragraph are
			 inadequate to provide for reasonable project costs.
					(d)Tenant rent
			 contributionA very low-income veteran family shall pay as rent
			 for a dwelling unit assisted under this section the highest of the following
			 amounts, rounded to the nearest dollar:
				(1)30 percent of the
			 veteran family's adjusted monthly income.
				(2)10 percent of the
			 veteran family's monthly income.
				(3)If the veteran
			 family is receiving payments for welfare assistance from a public agency and a
			 part of such payments, adjusted in accordance with the veteran family's actual
			 housing costs, is specifically designated by such agency to meet the veteran
			 family's housing costs, the portion of such payments which is so
			 designated.
				(e)Term of
			 commitment
				(1)Use
			 limitationsAll units in housing assisted under this section
			 shall be made available for occupancy by very low-income veteran families for
			 not less than 15 years.
				(2)Contract
			 terms
					(A)Initial
			 termThe initial term of a contract entered into under subsection
			 (c)(2) shall be 60 months.
					(B)ExtensionThe
			 Secretary shall, to the extent approved in appropriation Acts, extend any
			 expiring contract for a term of not less than 12 months.
					(C)Authority of
			 Secretary to make early commitmentsIn order to facilitate the
			 orderly extension of expiring contracts, the Secretary may make commitments to
			 extend expiring contracts during the year prior to the date of
			 expiration.
					(f)Applications
				(1)In
			 generalAmounts made available under this section shall be
			 allocated by the Secretary among approvable applications submitted by private
			 nonprofit organizations and consumer cooperatives.
				(2)Content of
			 application
					(A)In
			 generalApplications for assistance under this section shall be
			 submitted by an applicant in such form and in accordance with such procedures
			 as the Secretary shall establish.
					(B)Required
			 contentApplications for assistance under this section shall
			 contain—
						(i)a
			 description of the proposed housing;
						(ii)a
			 description of the assistance the applicant seeks under this section;
						(iii)a
			 description of—
							(I)the supportive
			 services to be provided to the persons occupying such housing;
							(II)the manner in
			 which such services will be provided to such persons, including, in the case of
			 frail elderly persons (as such term is defined in section 202 of the Housing
			 Act of 1959 (12 U.S.C. 1701q)), evidence of such residential supervision as the
			 Secretary determines is necessary to facilitate the adequate provision of such
			 services; and
							(III)the public or
			 private sources of assistance that can reasonably be expected to fund or
			 provide such services;
							(iv)a
			 certification from the public official responsible for submitting a housing
			 strategy for the jurisdiction to be served in accordance with section 105 of
			 the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) that
			 the proposed project is consistent with the approved housing strategy;
			 and
						(v)such other
			 information or certifications that the Secretary determines to be necessary or
			 appropriate to achieve the purposes of this section.
						(3)RejectionThe
			 Secretary shall not reject any application for assistance under this section on
			 technical grounds without giving notice of that rejection and the basis
			 therefore to the applicant.
				(g)Selection
			 criteriaThe Secretary shall establish selection criteria for
			 assistance under this section, which shall include criteria—
				(1)based
			 upon—
					(A)the ability of
			 the applicant to develop and operate the proposed housing;
					(B)the need for
			 supportive housing for very low-income veteran families in the area to be
			 served;
					(C)the extent to
			 which the proposed size and unit mix of the housing will enable the applicant
			 to manage and operate the housing efficiently and ensure that the provision of
			 supportive services will be accomplished in an economical fashion;
					(D)the extent to
			 which the proposed design of the housing will meet the physical needs of very
			 low-income veteran families;
					(E)the extent to
			 which the applicant has demonstrated that the supportive services identified
			 pursuant to subsection (f)(2)(B)(iii) will be provided on a consistent,
			 long-term basis;
					(F)the extent to
			 which the proposed design of the housing will accommodate the provision of
			 supportive services that are expected to be needed, either initially or over
			 the useful life of the housing, by the very low-income veterans the housing is
			 intended to serve; and
					(G)such other
			 factors as the Secretary determines to be appropriate to ensure that funds made
			 available under this section are used effectively; and
					(2)appropriate to
			 consider the need for supportive housing for very low-income veteran families
			 in nonmetropolitan areas and by Indian tribes.
				(h)Provision of
			 supportive services to veteran families
				(1)In
			 generalThe Secretary of
			 Veterans Affairs shall ensure that any housing assistance provided to veterans
			 or veteran families includes a range of services tailored to the needs of the
			 very low-income veteran families occupying such housing, which may include
			 services for—
					(A)outreach;
					(B)health (including counseling, mental
			 health, substance abuse, post-traumatic stress disorder, and traumatic brain
			 injury) diagnosis and treatment;
					(C)habilitation and rehabilitation;
					(D)case management;
					(E)daily living;
					(F)personal financial planning;
					(G)transportation;
					(H)vocation;
					(I)employment and training;
					(J)education;
					(K)assistance in obtaining veterans benefits
			 and public benefits, including health and medical care provided by the
			 Department of Veterans Affairs;
					(L)assistance in obtaining income
			 support;
					(M)assistance in obtaining health
			 insurance;
					(N)fiduciary and representative payee;
					(O)legal aid;
					(P)child care;
					(Q)housing counseling;
					(R)service coordination; and
					(S)other services necessary for maintaining
			 independent living.
					(2)Local
			 coordination of services
					(A)In
			 generalThe Secretary shall
			 ensure that owners of housing assisted under this section have the managerial
			 capacity to—
						(i)assess on an ongoing basis the service
			 needs of residents;
						(ii)coordinate the provision of supportive
			 services and tailor such services to the individual needs of residents;
			 and
						(iii)seek on a continuous basis new sources of
			 assistance to ensure the long-term provision of supportive services.
						(B)Classification
			 of costsAny cost associated
			 with this subsection shall be an eligible cost under subsections (c)(3) and
			 (i).
					(i)Financial
			 assistance for services
				(1)In
			 generalThe Secretary of
			 Veterans Affairs shall, to the extent amounts are available for assistance
			 under this subsection, provide financial assistance for the provision of
			 supportive services, and for coordinating the provision of such services, to
			 very low-income veteran families occupying assisted housing. Such assistance
			 shall be made through payments to owners of such housing for each resident of
			 the housing based on the formula established under paragraph (2).
				(2)FormulaThe Secretary of Veterans Affairs shall
			 establish a formula to determine the rate of the payments to be provided under
			 this subsection. The formula shall determine a rate for each resident of the
			 housing assisted under this section (which shall be adjusted not less than
			 annually to take into consideration changes in the cost of living).
				(3)Authorization
			 of appropriations
					(A)In
			 generalThere is authorized
			 to be appropriated for the Department of Veterans Affairs to carry out this
			 subsection amounts as follows:
						(i)For fiscal year 2008, $1,000,000.
						(ii)For each fiscal year after fiscal year
			 2008, such sums as may be necessary for such fiscal year.
						(B)AvailabilityAmounts authorized to be appropriated by
			 subparagraph (A) shall remain available until expended.
					(j)Development
			 cost limitations
				(1)In
			 generalThe Secretary shall periodically establish development
			 cost limitations by market area for various types and sizes of supportive
			 housing for very low-income veteran families by publishing a notice of the cost
			 limitations in the Federal Register.
				(2)ConsiderationsThe
			 cost limitations established under paragraph (1) shall reflect—
					(A)the cost of
			 construction, reconstruction, or moderate or substantial rehabilitation of
			 supportive housing for very low-income veteran families that meets applicable
			 State and local housing and building codes;
					(B)the cost of
			 movables necessary to the basic operation of the housing, as determined by the
			 Secretary;
					(C)the cost of
			 special design features necessary to make the housing accessible to very
			 low-income veteran families;
					(D)the cost of
			 congregate space necessary to accommodate the provision of supportive services
			 to veteran families;
					(E)if the housing is
			 newly constructed, the cost of meeting the energy efficiency standards
			 promulgated by the Secretary in accordance with section 109 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12709); and
					(F)the cost of land,
			 including necessary site improvement.
					(3)Use of
			 dataIn establishing development cost limitations for a given
			 market area under this subsection, the Secretary shall use data that reflect
			 currently prevailing costs of construction, reconstruction, or moderate or
			 substantial rehabilitation, and land acquisition in the area.
				(4)Congregate
			 spaceFor purposes of paragraph (1), a congregate space shall
			 include space for cafeterias or dining halls, community rooms or buildings,
			 workshops, child care, adult day health facilities or other outpatient health
			 facilities, or other essential service facilities.
				(5)Commercial
			 facilitiesNeither this section nor any other provision of law
			 may be construed as prohibiting or preventing the location and operation, in a
			 project assisted under this section, of commercial facilities for the benefit
			 of residents of the project and the community in which the project is located,
			 except that assistance made available under this section may not be used to
			 subsidize any such commercial facility.
				(6)AcquisitionIn
			 the case of existing housing and related facilities to be acquired, the cost
			 limitations shall include—
					(A)the cost of
			 acquiring such housing;
					(B)the cost of
			 rehabilitation, alteration, conversion, or improvement, including the moderate
			 or substantial rehabilitation thereof; and
					(C)the cost of the
			 land on which the housing and related facilities are located.
					(7)Annual
			 adjustmentsThe Secretary shall adjust the cost limitation not
			 less than annually to reflect changes in the general level of construction,
			 reconstruction, and moderate and substantial rehabilitation costs.
				(8)Incentives for
			 savings
					(A)Special housing
			 account
						(i)In
			 generalThe Secretary shall use the development cost limitations
			 established under paragraph (1) or (6) to calculate the amount of financing to
			 be made available to individual owners.
						(ii)Actual
			 developmental costs less than financingOwners which incur actual
			 development costs that are less than the amount of financing shall be entitled
			 to retain 50 percent of the savings in a special housing account.
						(iii)Bonus for
			 energy efficiencyThe percentage established under clause (ii)
			 shall be increased to 75 percent for owners which add energy efficiency
			 features which—
							(I)exceed the energy
			 efficiency standards promulgated by the Secretary in accordance with section
			 109 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
			 12709);
							(II)substantially
			 reduce the life-cycle cost of the housing; and
							(III)reduce gross
			 rent requirements.
							(B)UsesThe
			 special housing account established under subparagraph (A) may be used—
						(i)to
			 provide services to residents of the housing or funds set aside for replacement
			 reserves; or
						(ii)for such other
			 purposes as determined by the Secretary.
						(9)Design
			 flexibilityThe Secretary shall, to the extent practicable, give
			 owners the flexibility to design housing appropriate to their location and
			 proposed resident population within broadly defined parameters.
				(10)Use of funds
			 from other sourcesAn owner shall be permitted voluntarily to
			 provide funds from sources other than this section for amenities and other
			 features of appropriate design and construction suitable for supportive housing
			 under this section if the cost of such amenities is—
					(A)not financed with
			 the advance; and
					(B)is not taken into
			 account in determining the amount of Federal assistance or of the rent
			 contribution of tenants.
					(k)Tenant
			 selection
				(1)In
			 generalAn owner shall adopt written tenant selection procedures
			 that are—
					(A)satisfactory to
			 the Secretary and which are—
						(i)consistent with
			 the purpose of improving housing opportunities for very low-income veteran
			 families; and
						(ii)reasonably
			 related to program eligibility and an applicant's ability to perform the
			 obligations of the lease; and
						(B)compliant with
			 subtitle C of title VI of the Housing and Community Development Act of 1992 (42
			 U.S.C. 13601 et seq.) and any regulations issued under such subtitle.
					(2)Notification of
			 rejectionOwners shall promptly notify in writing any rejected
			 applicant of the grounds for any rejection.
				(3)Information
			 regarding housing
					(A)In
			 generalThe Secretary shall provide, to the Secretary of Veterans
			 Affairs and the Secretary of Labor, information regarding the availability of
			 the housing assisted under this section.
					(B)Sharing of
			 information with additional agenciesWithin 30 days of receipt of
			 the information, the Secretary of Veterans Affairs and Secretary of Labor shall
			 provide such information to agencies in the area of the housing that receive
			 assistance from the Department of Veterans Affairs and the Department of Labor
			 for providing medical care, housing, supportive services or employment and
			 training services to homeless veterans.
					(l)Miscellaneous
			 provisions
				(1)Technical
			 assistanceThe Secretary shall make available appropriate
			 technical assistance to ensure that prospective applicants are able to
			 participate more fully in the program carried out under this section.
				(2)Civil rights
			 complianceEach owner shall certify, to the satisfaction of the
			 Secretary, that assistance made available under this section will be conducted
			 and administered in conformity with title VI of the Civil Rights Act of 1964
			 (42 U.S.C. 2000a et seq.), the Fair Housing Act (42 U.S.C. 3601 et seq.), and
			 other Federal, State, and local laws prohibiting discrimination and promoting
			 equal opportunity.
				(3)Owner
			 deposit
					(A)In
			 generalThe Secretary shall require an owner of housing, assisted
			 under this section, to deposit an amount not to exceed $15,000 in a special
			 escrow account to ensure the owner's commitment to the housing.
					(B)Reduction of
			 requirement
						(i)In
			 generalThe Secretary may reduce or waive the owner deposit
			 specified under subparagraph (A) for individual applicants if the Secretary
			 finds that such waiver or reduction is necessary to achieve the purposes of
			 this section and the applicant demonstrates to the satisfaction of the
			 Secretary that it has the capacity to manage and maintain the housing in
			 accordance with this section.
						(ii)NonprofitsThe
			 Secretary may reduce or waive the requirement of the owner deposit under
			 subparagraph (A) in the case of a nonprofit applicant that is not affiliated
			 with a national sponsor, as determined by the Secretary.
						(4)Notice of
			 appeal
					(A)In
			 generalThe Secretary shall notify an owner not less than 30 days
			 prior to canceling any reservation of assistance provided under this
			 section.
					(B)Appeal
						(i)filing
			 deadlineDuring the 30-day period following the receipt of any
			 notice required under subparagraph (A), an owner may appeal the proposed
			 cancellation.
						(ii)timing of
			 decisionAny appeal undertaken under clause (i), including review
			 by the Secretary, shall be completed not later than 45 days after the appeal is
			 filed.
						(5)Labor
					(A)In
			 generalThe Secretary shall take such action as may be necessary
			 to ensure that all laborers and mechanics employed by contractors and
			 subcontractors in the construction of housing with 12 or more units assisted
			 under this section shall be paid wages at rates not less than the rates
			 prevailing in the locality involved for the corresponding classes of laborers
			 and mechanics employed on construction of a similar character, as determined by
			 the Secretary of Labor in accordance with subchapter IV of chapter 31 of title
			 40, United States Code.
					(B)ExemptionSubparagraph
			 (A) shall not apply to any individual who—
						(i)performs services
			 for which the individual volunteered;
						(ii)does not receive
			 compensation for such services or is paid expenses, reasonable benefits, or a
			 nominal fee for such services; and
						(iii)is not
			 otherwise employed at any time in the construction work.
						(6)Access to
			 residual receipts
					(A)In
			 generalThe Secretary shall authorize the owner of a housing
			 project assisted under this section to use any residual receipts held for the
			 project in excess of $500 per unit (or in excess of such other amount
			 prescribed by the Secretary based on the needs of the project) for activities
			 to retrofit and renovate the project as described under section 802(d)(3) of
			 the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8011(d)(3)) or
			 to provide supportive services to residents of the project.
					(B)ReportAny
			 owner that uses residual receipts under this paragraph shall submit to the
			 Secretary a report, not less than annually, describing the uses of the residual
			 receipts.
					(C)Determination
			 of amountIn determining the amount of project rental assistance
			 to be provided to a project under subsection (c)(3) of this section, the
			 Secretary may take into consideration the residual receipts held for the
			 project only if, and to the extent that, excess residual receipts are not used
			 under this paragraph.
					(7)Occupancy
			 standards and obligationsEach owner shall operate housing
			 assisted under this section in compliance with subtitle C of title VI of the
			 Housing and Community Development Act of 1992 (42 U.S.C. 13601 et seq.) and any
			 regulations issued under such subtitle.
				(8)Use of project
			 reserves
					(A)In
			 generalAmounts for project reserves for a project assisted under
			 this section may be used for costs, subject to reasonable limitations as the
			 Secretary determines appropriate, for reducing the number of dwelling units in
			 the project that are currently obsolete or unmarketable.
					(B)Approval of
			 Secretary requiredAny use described in subparagraph (A) of
			 amounts for project reserves for a project assisted under this section shall be
			 subject to the approval of the Secretary to ensure that such use is designed to
			 retrofit units that are currently obsolete or unmarketable.
					(m)DefinitionsIn
			 this section, the following definitions shall apply:
				(1)Consumer
			 cooperativeThe term consumer cooperative has the
			 same meaning given such term for purposes of the supportive housing for the
			 elderly program under section 202 of the Housing Act of 1959 (12 U.S.C.
			 1701q).
				(2)Very low-income
			 veteran familyThe term very low-income veteran
			 family means a veteran family whose income does not exceed 50 percent of
			 the median income for the area, as determined by the Secretary with adjustments
			 for smaller and larger families, except that the Secretary may establish an
			 income ceiling higher or lower than 50 percent of the median for the area on
			 the basis of the Secretary's findings that such variations are necessary
			 because of prevailing levels of construction costs or fair market rents (as
			 determined under section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f)), or unusually high or low family incomes.
				(3)OwnerThe
			 term owner means a private nonprofit organization or consumer
			 cooperative that receives assistance under this section to develop and operate
			 supportive housing for very low-income veteran families.
				(4)Private
			 nonprofit organizationThe term private nonprofit
			 organization means—
					(A)any incorporated
			 private institution or foundation—
						(i)no
			 part of the net earnings of which inures to the benefit of any member, founder,
			 contributor, or individual;
						(ii)which has a
			 governing board that is responsible for the operation of the housing assisted
			 under this section; and
						(iii)which is
			 approved by the Secretary as to financial responsibility;
						(B)a for-profit
			 limited partnership the sole general partner of which is an organization
			 meeting the requirements under clauses (i), (ii), and (iii) of subparagraph
			 (A);
					(C)a corporation
			 wholly owned and controlled by an organization meeting the requirements under
			 clauses (i), (ii), and (iii) of subparagraph (A); and
					(D)a tribally
			 designated housing entity, as such term is defined in section 4 of the Native
			 American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C.
			 4103).
					(5)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development, except where specifically provided otherwise.
				(6)StateThe
			 term State includes the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, and the possessions of the United
			 States.
				(7)Supportive
			 housing for very low-income veteran familiesThe term
			 supportive housing for very low-income veteran families means
			 housing that is designed to accommodate the provision of supportive services
			 that are expected to be needed, either initially or over the useful life of the
			 housing, by the veteran families that the housing is intended to serve.
				(8)VeteranThe
			 term veteran has the meaning given the term in section 101 of
			 title 38, United States Code.
				(9)Veteran
			 familyThe term veteran family includes a veteran
			 who is a single person, a family (including families with children) whose head
			 of household (or whose spouse) is a veteran, and one or more veterans living
			 together with 1 or more persons.
				(n)Allocation of
			 fundsOf any amounts made available for assistance under this
			 section:
				(1)Planning
			 grantsNot more than 2.5 percent shall be available for planning
			 grants in accordance with subsection (c)(1).
				(2)Capital
			 advancesSuch sums as may be necessary shall be available for
			 capital advances in accordance with subsection (c)(2).
				(3)Project rental
			 assistanceSuch sums as may be necessary shall be available for
			 project rental assistance in accordance with subsection (c)(3).
				(4)Technical
			 assistanceNot more than 1 percent shall be available for
			 technical assistance in accordance with subsection (l)(1).
				(o)Authorization
			 of appropriations for housing assistance
				(1)In
			 generalThere is authorized to be appropriated to the Department
			 of Housing and Urban Development for assistance under this section $25,000,000
			 for fiscal year 2008 and such sums as may be necessary for each fiscal year
			 thereafter.
				(2)AvailabilityAmounts authorized to be appropriated by
			 paragraph (1) shall remain available until expended.
				3.Assessment of
			 pilot program
			(a)In
			 generalUpon the expiration
			 of the 2-year period beginning on the date of the enactment of this Act, the
			 Secretary of Veterans Affairs, in consultation with the Secretary of Housing
			 and Urban Development, shall conduct an assessment of the pilot program carried
			 out under section 2 to determine the effectiveness and limitations of, and
			 potential improvements for, such program.
			(b)Submission of
			 assessment to CongressNot
			 later than 180 days after the expiration of the 2-year period described in
			 subsection (a), the Secretary of Veterans Affairs shall submit a report to the
			 Congress regarding the results of the assessment required under subsection
			 (a).
			4.Technical
			 assistance grants for housing assistance for veterans
			(a)In
			 generalThe Secretary of Housing and Urban Development shall, to
			 the extent amounts are made available in appropriation Acts for grants under
			 this section, make grants to eligible entities under subsection (b) to provide
			 to nonprofit organizations technical assistance appropriate to assist such
			 organizations in—
				(1)sponsoring
			 housing projects for veterans assisted under programs, including any pilot
			 programs, administered by the Department of Housing and Urban
			 Development;
				(2)fulfilling the
			 planning and application processes and requirements necessary under such
			 programs administered by the Department; and
				(3)assisting
			 veterans in obtaining housing or homeless assistance under programs
			 administered by the Department.
				(b)Eligible
			 entitiesAn eligible entity under this subsection is a nonprofit
			 entity or organization having such expertise as the Secretary shall require in
			 providing technical assistance to providers of services for veterans.
			(c)Selection of
			 grant recipientsThe Secretary of Housing and Urban Development
			 shall establish criteria for selecting applicants for grants under this section
			 to receive such grants and shall select applicants based upon such
			 criteria.
			(d)FundingOf
			 any amounts made available in fiscal year 2008 or any fiscal year thereafter to
			 the Department of Housing and Urban Development for salaries and expenses,
			 $750,000 shall be available, and shall remain available until expended, for
			 grants under this section.
			
